Citation Nr: 1545865	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  05-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent from December 19, 2011, to July 20, 2012, for diabetes mellitus.

2.  Entitlement to a disability rating greater than 70 percent effective August 10, 2005, for diabetic retinopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a temporary total (100 percent) disability rating based on surgical or other treatment necessitating convalescence effective April 3, 2003, and a 30 percent rating effective June 1, 2003, for the Veteran's service-connected diabetic retinopathy.  The Veteran disagreed with this decision in June 2004.  He perfected a timely appeal in December 2004.

This matter also is on appeal from an April 2005 rating decision in which the RO denied, in pertinent part, the Veteran's claim for a disability rating greater than 20 percent for diabetes mellitus.  The Veteran disagreed with this decision in June 2005.  He perfected a timely appeal in September 2005.

In a June 2006 rating decision, the RO assigned a higher 70 percent rating effective August 10, 2005, for the Veteran's service-connected diabetic retinopathy.

In April 2009 and in July 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives in April 2009 and in July 2011.  In its April 2009 remand, the Board directed that the AOJ schedule the Veteran for updated VA examinations.  The requested examinations occurred later in 2009.  In its July 2011 remand, the Board inferred a TDIU claim from a review of the record evidence, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the inferred TDIU claim to the AOJ for appropriate VCAA notice.  The Board also directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for updated VA examinations for his service-connected diabetes mellitus and diabetic retinopathy.  A copy of the requested VCAA notice is associated with the claims file and the requested examinations occurred later in 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2012 rating decision, the RO assigned a higher 60 percent rating effective December 19, 2011, and a 100 percent rating effective July 21, 2012, for the Veteran's service-connected diabetes mellitus.  In a December 2012 rating decision, the RO assigned a 40 percent rating effective October 16, 2010, for the Veteran's service-connected diabetes mellitus.

In March 2013, the Board denied the Veteran's increased rating claim for diabetes mellitus except for the period of time between December 19, 2011, and July 21, 2012, when a 60 percent rating was in effect for this disability.  The Board also denied the Veteran's increased rating claim for diabetic retinopathy prior to August 10, 2005, when a 70 percent rating was in effect for this disability.  The Board then remanded the Veteran's claims for a disability rating greater than 60 percent between December 19, 2011, and July 21, 2012, for diabetes mellitus and for a disability rating greater than 70 percent effective August 10, 2005, for diabetic retinopathy.  The Board also remanded a claim of entitlement to a TDIU prior to August 10, 2005, noting that, because a combined scheduler rating of 100 percent has been in effect since August 10, 2005, an issue of TDIU effective August 10, 2005, was moot.  Accordingly, the issues on appeal are recharacterized as stated on the title page of this decision.

In its March 2013 remand, the Board noted that the AOJ should attempt to obtain a readable visual field chart for the Veteran's VA eye examination in August 2005 if such record was available.  After being contacted by the AOJ for this record, a VA Medical Center employee responded in July 2014 that it had not been scanned in to the Veteran's VA electronic medical record when he was seen in August 2005.  This employee also stated that, when records could not be scanned in electronically to VA's electronic medical records system, they were sent to a medical records warehouse for storage.  The RO subsequently concluded in an August 2014 memorandum to the file that, given the response from the VA Medical Center, the requested record (a visual field chart dated in August 2005) could not be reconstructed.  The Veteran's service representative contended in a July 2015 appellate brief that it was unclear from the VA Medical Center's response whether the requested record was unavailable or had been retired to a Federal records repository.  A review of the Veteran's voluminous claims file shows that, in fact, a readable copy of the Veteran's August 2005 visual field chart already is of record.  As such, a remand to attempt to obtain this record again is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Although the Board recognizes that this appeal has been remanded on several prior occasions, the issues of entitlement to a disability rating greater than 70 percent effective August 10, 2005, for diabetic retinopathy and entitlement to a TDIU prior to August 10, 2005, are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.



FINDING OF FACT

The record evidence shows that, between December 19, 2011, and July 21, 2012, the Veteran's service-connected diabetes mellitus is manifested by, at worst, insulin dependence, a restricted diet, and poorly controlled blood sugar due to inconsistent meals, medication compliance, and exercise.


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent between December 19, 2011, and July 21, 2012, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2003, October 2004, January 2005, June 2009, August 2010, and in August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected diabetes mellitus had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in May 2008 and in June 2009.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

As will be explained below in greater detail, the evidence does not support granting an increased rating for diabetes mellitus between December 19, 2011, and July 21, 2012.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the September 2003, October 2004, and January 2005 letters were issued prior to the currently appealed rating decision issued in April 2005; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Increased Rating for Diabetes Mellitus

The Veteran contends that his service-connected diabetes mellitus is more disabling than currently evaluated.  He specifically contends that this disability is totally disabling, entitling him to a 100 percent scheduler rating between December 19, 2011, and July 21, 2012 (the only period of time at issue in this appeal).

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected diabetes mellitus currently is evaluated as 20 percent disabling effective May 8, 2001, 40 percent disabling effective October 26, 2010, 60 percent disabling effective December 19, 2011, and 100 percent disabling effective July 21, 2012, under 38 C.F.R. § 4.119, DC 7913 (diabetes mellitus).  See 38 C.F.R. § 4.119, DC 7913 (2014).  As noted elsewhere, the only disability rating at issue in this appeal is the 60 percent rating assigned between December 19, 2011, and July 21, 2012, for the Veteran's service-connected diabetes mellitus.  As relevant to this claim, a 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned under DC 7913 for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2015).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 60 percent between December 19, 2011, and July 21, 2012, for diabetes mellitus.  The Veteran contends that his service-connected diabetes mellitus worsened between December 19, 2011, and July 21, 2012, and was totally disabling during this time period. The record evidence does not support his assertions regarding worsening of the symptomatology attributable to his service-connected diabetes mellitus during this time period.  In other words, the record evidence does not suggest that the Veteran's service-connected diabetes mellitus was totally disabling between December 19, 2011, and July 21, 2012, such that a disability rating greater than 60 percent is warranted for this time period.  It shows instead that, between December 19, 2011, and July 21, 2012, the Veteran's service-connected diabetes mellitus is manifested by, at worst, insulin dependence, a restricted diet, and poorly controlled blood sugar due to inconsistent meals, medication compliance, and exercise (as seen on VA outpatient treatment on December 19, 2011).  At that outpatient treatment visit, the Veteran's complaints included poorly controlled blood sugar "but [he] is adamant that he does not want to reduce his blood sugar below 150, because it will make him feel very bad."  The Veteran denied any weight loss.  The Veteran's medication list included insulin with instructions to inject 35 units under the skin every morning and 32 units every night to reduce his blood sugar level.  The assessment included diabetes mellitus type 2 which was "not good."  The Veteran was "strongly warned to take medications as advised [and] to have 4 small meals with 1800 calories with complex carbohydrates" and to "not use sweets and orange juice in large quantities to combat the so called hypoglycemia symptoms without checking blood sugars and repeating them after some time."  The Veteran also was advised to start exercising and "not to check sugars haphazardly and go up and down on medications."  The Veteran was advised further "not to be missing any doses of med[ication]s."  The VA clinician stated that he "spent again [more than] 10 minutes explaining the need for control of sugar and regularity and consistency in meals, medicine, and exercise."

The Board acknowledges that the Veteran's service-connected diabetes mellitus required more than 1 daily injection of insulin between December 19, 2011, and July 21, 2012 (as is required for a 100 percent rating under DC 7913).  See 38 C.F.R. § 4.119, DC 7913 (2015).  The evidence does not indicate that, although it required twice daily insulin injections, the Veteran's service-connected diabetes mellitus is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider with progressive weight loss and loss of strength, all of which is required for a 100 percent rating under DC 7913.  Id.  The Board notes that the medical evidence does not suggest that, between December 19, 2011, and July 21, 2012, the Veteran was seen again for treatment of his service-connected diabetes mellitus after being seen on December 19, 2011.  It appears that, prior to December 19, 2011, the Veteran was seen every 4-6 months by a diabetic care provider and there is no indication that the Veteran was advised to increase the frequency of his visits with a diabetic care provider after being seen on this date.  The evidence also suggests that the Veteran's service-connected diabetes mellitus was "not good" due to his non-compliance with his dietary restrictions and medication regimen (as the VA clinician stated on December 19, 2011).  The evidence further suggests that, instead of being advised to regulate his activities (and avoid strenuous activity), the Veteran was told to start exercising by his VA treating clinician.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating between December 19, 2011, and July 21, 2012, for service-connected diabetes mellitus.  In summary, the Board finds that the criteria for a disability rating greater than 60 percent between December 19, 2011, and July 21, 2012, for diabetes mellitus have not been met.
Extraschedular  Rating

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected diabetes mellitus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected diabetes mellitus is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected diabetes mellitus between December 19, 2011, and July 21, 2012 (the period of time at issue in this appeal).  This is especially true because the 60 percent rating currently assigned for the Veteran's diabetes mellitus between December 19, 2011, and July 21, 2012, contemplates severe disability.  The Veteran has not described any unusual or exceptional features associated with his disability, and he has not described how his disability affects his functional impairment in an unusual or exceptional manner.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating greater than 60 percent from December 19, 2011, to July 20, 2012, for diabetes mellitus is denied.


REMAND

The Veteran contends that his service-connected diabetic retinopathy is more disabling than currently evaluated.  He specifically contends that this disability is totally disabling, entitling him to a 100 percent rating effective August 10, 2005.  He also contends that his service-connected loss/loss of use of the feet, diabetes mellitus, and diabetic retinopathy forced him to retire in 2001 and have prevented him from securing or maintaining employment since that time, entitling him to a TDIU prior to August 10, 2005.  Having reviewed the record evidence, and although the Board recognizes that these claims have been remanded on several prior occasions, additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claim for diabetic retinopathy, the Board notes that, in its most recent remand in March 2013, it directed that the AOJ schedule the Veteran for an updated examination to determine the nature and etiology of his eye disabilities.  In part, the VA examiner was asked to answer whether it was at least as likely as not that the Veteran's cataracts were caused or aggravated by the service-connected diabetic retinopathy.  See Board decision dated March 11, 2013, at pp. 23.  A review of the Veteran's VBMS eFolder shows that he reported for VA eye examination on October 24, 2014.  Unfortunately, a review of this VA examination report and an addendum opinion dated on November 12, 2014, indicates that the VA examiner did not fully answer the question posed by the Board in its March 2013 remand concerning the contended etiological relationship between the Veteran's cataracts and his service-connected diabetic retinopathy on a secondary service connection basis.  See also 38 C.F.R. § 3.310 (2015).  The October 2014 VA examiner only provided an opinion on November 12, 2014, on whether the Veteran's service-connected diabetic retinopathy aggravated his cataracts; he did not address whether the Veteran's service-connected diabetic retinopathy caused his cataracts.  In fact, a detailed review of the medical opinion report indicates that the box for addressing whether a service-connected disability caused a non-service-connected disability was left blank.  Accordingly, the Board finds that, on remand, the October 2014 VA examiner should be asked to provide an addendum to his opinion report stating whether it is at least as likely as not that the Veteran's service-connected diabetic retinopathy caused his cataracts along with sufficient rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in April 2015 without complying with the March 2013 remand instructions.  Given this error, another remand is required.

With respect to the Veteran's claim of entitlement to a TDIU prior to August 10, 2005, a review of the Veteran's voluminous claims file indicates that the AOJ has not attempted to obtain the Veteran's employment records from his former employer.  The Veteran has contended consistently during the pendency of this appeal that he was forced to retire from his former job as a bus driver for Dallas Area Rapid Transit (DART) in approximately June 2001 as a result of his service-connected loss/loss of use of the feet, diabetes mellitus, and diabetic retinopathy.  The Veteran also provided contact information for his former employer on a VA Form 21-8940 dated on August 8, 2011, and date-stamped as received by the AOJ on August 15, 2011.  A review of the Veteran's August 2011 VA Form 21-8940 indicates that he reported working as a bus driver for DART from February 1973 to June 2001 and confirms that he reported being forced to retire in June 2001 as a result of his service-connected loss/loss of use of the feet, diabetes mellitus, and diabetic retinopathy.  To date, however, the AOJ has not attempted to obtain the Veteran's employment records from his former employer.  See generally M21-1, Part IV, Subpart ii, Chapter 2, Section F.  Consequently, the Board is unable to determine whether the Veteran was forced to retire as a result of his service-connected disabilities and cannot evaluate whether these disabilities precluded him from securing or maintaining a substantially gainful occupation prior to August 10, 2005, entitling him to a TDIU prior to that date.  (The Board observes parenthetically that, in its July 2011 remand, the AOJ was advised to accomplish "[a]ny subsequent necessary development" of the Veteran's TDIU claim after he submitted a completed VA Form 21-8940.  See Board decision dated July 21, 2011, at pp. 11).  Given the foregoing, the Board concludes that, on remand, the AOJ should attempt to obtain the Veteran's employment records from his former employer.  Also, as the Veteran does not meet the schedular criteria for a TDIU for the entire period prior to August 10, 2005, the Board finds that this issue must be considered by the Director of Compensation Service in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's former employer identified on a VA Form 21-8940 dated on August 8, 2011, and date-stamped as received by the AOJ on August 15, 2011, and request appropriate employment records for the Veteran from this agency (i.e., the reasons for his retirement) and that an appropriate person at this agency complete a VA Form 21-4192.  If the requested employment records for the Veteran are not available, then a negative reply is requested.  See generally M21-1, Part IV, Subpart ii, Chapter 2, Section F, Subsection 2(f).  A copy of any request(s) for these records and a completed VA Form 21-4192, and any reply, to include a negative reply, should be included in the claims file.

2.  Forward the Veteran's claims file and a copy of this REMAND to the VA examiner who conducted the Veteran's October 24, 2014, VA eye examination and provided the November 12, 2014, addendum for the preparation of another addendum.  In this second addendum, this VA examiner should be asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetic retinopathy CAUSED his cataracts.  A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Thereafter, the AMC/RO should forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2015) for the period June 2001 to August 9, 2005.


4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AMC/RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


